EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of January 17,
2007 among Solomon Technologies, Inc., a Delaware corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.
 

--------------------------------------------------------------------------------


 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Davis & Gilbert LLP, with offices located at 1740
Broadway, New York, NY 10019.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.
 
“Debentures” means the Variable Rate Self-Liquidating Senior Secured Convertible
Debentures due, subject to the terms therein, 14 months from their date of
issuance, issued by the Company to the Purchasers hereunder, in the form of
Exhibit A attached hereto.
 
“Disclosure Request” shall have the meaning ascribed to such term in Section
4.6(b).
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
“Escrow Agreement” shall have the meaning ascribed to such term in Section 2.4.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors, (b) up to, in the aggregate, 250,000 shares
of Common Stock or options (subject to reverse and forward stock splits and the
like) during any 12 month period issued to the officers, directors or employees
of the Company or its Subsidiaries and approved by a majority of the members the
Board of Directors of the Company, (c) up to, in the aggregate, $200,000 of
Common Stock during any 6 month period approved by a majority of the members the
Board of Directors of the Company, (d) securities upon the exercise or exchange
of or conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement (“Derivative Securities”),
provided that the issuance of any additional securities as a result of any
amendment, reset or adjustment (including resets and adjustments required
pursuant to the terms of the Derivative Securities as in existence on the date
hereof) of such Derivative Securities (other than pursuant to reverse and
forward stock splits and the like) since the date of this Agreement shall not be
exempt, (e) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities and (f) up to 160,000 shares
of Common Stock to be issued to Ardour Capital Investments LLC or its designees
in partial consideration for its services to the Company in connection with the
transactions contemplated by this Agreement. Notwithstanding anything herein or
in any other Transaction Document to the contrary and consistent with clause (d)
above, it is expressly agreed that any amendments, adjustments or resets that
result in future issuances of Common Stock or Common Stock Equivalents pursuant
to that certain Securities Purchase Agreement, dated August 17, 2006, by and
among the Company, Integrated Power Systems LLC, Power Designs Inc., The Vantage
Partners LLC, Technipower LLC and the other parties listed on the signature
pages thereto, or pursuant to any other agreements or documents entered into or
issued in connection therewith, shall not be an Exempt Issuance.
 
2

--------------------------------------------------------------------------------


 
“FWS” means Feldman Weinstein & Smith LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“Participation Maximum” shall have the meaning ascribed to such term in Section
4.12(a).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
3

--------------------------------------------------------------------------------


 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
 
“Redemption and Conversion Agreement” shall have the meaning ascribed to such
term in Section 2.2(a)(vii).
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Debentures (including
Underlying Shares issuable as payment of interest), ignoring any conversion or
exercise limits set forth therein, and assuming that the Conversion Price is at
all times on and after the date of determination 90% of the then Conversion
Price on the Trading Day immediately prior to the date of determination.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Debentures, the Warrants, the Warrant Shares and the
Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.
 
“Security Agreement” means the Security Agreement, dated the date hereof, among
the Company and the Purchasers, in the form of Exhibit E attached hereto.
 
4

--------------------------------------------------------------------------------




“Security Documents” shall mean the Security Agreement, the form of Subsidiary
Guarantee and any other documents and filing required thereunder in order to
grant the Purchasers a first priority security interest in the assets of the
Company and the Subsidiaries as provided in the Security Agreement, including
all UCC-1 filing receipts.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures and Warrants purchased hereunder as specified opposite such
Purchaser’s name on Schedule 1 hereto and under the heading “Subscription
Amount”, in United States dollars and in immediately available funds.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.12.
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).
 
“Subsidiary Guarantee” means the Subsidiary Guarantee, dated the date hereof, by
certain Subsidiaries in favor of the Purchasers, in the form of Exhibit F
attached hereto.
 
“Town Creek” means the Company’s Subsidiary Town Creek Industries Inc., a
Maryland corporation.
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
“Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement, the Security Agreement, the Subsidiary Guarantee
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent” means Computershare Trust Company, Inc., with a mailing address
of 350 Indiana Street, #800 and a facsimile number of (303) 262-0700, and any
successor transfer agent of the Company.
 
5

--------------------------------------------------------------------------------


 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and upon exercise of the Warrants and
issued and issuable in lieu of the cash payment of interest on the Debentures in
accordance with the terms of the Debentures.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b).
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Company and reasonably acceptable to the
Holder, the fees and expenses of which shall be paid by the Company.
 
“Warrants” means collectively the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to 5
years, in the form of Exhibit C attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing; Escrow. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and each Purchaser, severally and not jointly, agrees to purchase the principal
amount of the Debentures and a Warrant to purchase the number of Warrant Shares,
set forth opposite such Purchaser’s name on Schedule 1 hereto, which shall not
exceed, in the aggregate, $6,000,000. Each Purchaser shall deliver to the
Company, via wire transfer or a certified check, immediately available funds
equal to its Subscription Amount and the Company shall deliver to each Purchaser
its respective Debenture and a Warrant, and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the Closing;
provided, that a particular Purchaser’s obligation to deliver funds equal to its
Subscription Amount shall be deemed satisfied by such Purchaser’s deposit of the
applicable Subscription Amount into the Escrow Account and Company Counsel’s
disbursement of escrowed funds in accordance with the Escrow Agreement, as
contemplated by Section 2.4 below. Upon satisfaction of the conditions set forth
in Sections 2.2 and 2.3, the Closing shall occur at the offices of FWS or such
other location as the parties shall mutually agree.
6

--------------------------------------------------------------------------------


 
2.2  Deliveries.
 
(a) On the Closing Date, the Company shall deliver or cause to be delivered to
each Purchaser the following:
 
(i)  this Agreement duly executed by the Company;
 
(ii) a legal opinion of Company Counsel, in substantially the form of Exhibit D
attached hereto;
 
(iii) a Debenture with a principal amount equal to such Purchaser’s Subscription
Amount, registered in the name of such Purchaser;
 
(iv) a Warrant registered in the name of such Purchaser to purchase up to a
number of shares of Common Stock equal to 75% of such Purchaser’s Subscription
Amount divided by $2.00 with an exercise price equal to $2.00 subject to
adjustment therein;


(v) the Security Agreement, duly executed by the Company along with all of the
Security Documents duly executed by the parties thereto;
 
(vi) the Lock-up Agreements in the form of Exhibit G attached hereto duly
executed by the Company and Pinetree (Barbados), with respect to all shares held
thereby, including but not limited to, 5,421,522 shares of Common Stock of which
it is the record owner, Power Designs, Inc., with respect to all shares held
thereby, including but not limited to, 1,897,023 shares of Common Stock of which
it is the record owner, Integrated Power Systems LLC, with respect to all shares
held thereby, including but not limited to, 1,879,023 shares of Common Stock of
which it is the record owner and Jezebel Management Corporation, with respect to
all shares held thereby, including but not limited to, 1,976,633 shares of
Common Stock of which it is the record owner;
 
(vii) the Company and each holder (or its duly appointed representative) of the
Company’s Series C Preferred Stock, shall have entered into a Redemption and
Conversion Agreement in the form of Exhibit H attached hereto (the “Redemption
and Conversion Agreement”) and such holders holding at least 90% of the shares
of Common Stock issuable thereunder shall have entered into Lock-Up Agreements
substantially in the form of (or less favorable to such holders) Exhibit G
attached hereto, except that the term of the Lock-up shall commence on the date
hereof and be until the earlier of (A) 24 months from the date of the Closing
and (B) the first date by which (1) all of the Debentures have been redeemed or
converted and all of the shares of Common Stock, if any, issued upon conversion
of the Debentures have been sold and (2) 70% of the Warrants have been
exercised; and

7

--------------------------------------------------------------------------------


 
(viii) the Registration Rights Agreement duly executed by the Company.
 
(b) On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:
 
(i)  this Agreement duly executed by such Purchaser;
 
(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company;
 
(iii) the Security Agreement duly executed by such Purchaser; and
 
(iv) the Registration Rights Agreement duly executed by such Purchaser.
 
2.3 Closing Conditions. 
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;
 
(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement, including an aggregate of at least $4,800,000 in Subscription
Amounts.
 
(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;
 
8

--------------------------------------------------------------------------------


 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement,
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v) the Company shall have received aggregate Subscription Amounts of at least
$4,800,000; and
 
(vi) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Debentures at the Closing.
 
2.4 Escrow. As set forth in Section 2.3 above, the Closing is conditioned upon,
among other things, the receipt by the Company of a minimum of $4,800,000 of
Subscription Amounts and the redemption and conversion of all of the Company’s
Series C Preferred Stock as set forth in the Redemption and Conversion
Agreement. To facilitate the foregoing, the Company has established an escrow
account (the “Escrow Account”) with Company Counsel, into which each Purchaser
participating in the Closing shall deposit its Subscription Amount, by way of
check or wire transfer of immediately available funds to the following account:


ACCOUNT NAME:
Davis & Gilbert LLP Escrow Account
   
THE BANK:
City National Bank
 
400 Park Avenue, 21st Floor
 
New York, NY 10022
   
ACCOUNT NUMBER:
665057925
   
ABA NUMBER:
0260 1395 8

 
9

--------------------------------------------------------------------------------


 
MANDATORY REFERENCE:
20911/0007-000/Solomon/ref. Norton



Amounts deposited into the Escrow Account will be held and disbursed in
accordance with the terms and provisions of the Escrow Agreement.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
disclosure schedules delivered to the Purchasers concurrently herewith (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof and to qualify any representation or warranty otherwise made herein to
the extent of such disclosure, the Company hereby makes the following
representations and warranties to each Purchaser:
 
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in material violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and to the Company’s knowledge no Proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
For purposes of this Agreement, “Material Adverse Effect” means (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document; provided that none of the following
shall be deemed, either alone or in combination, to constitute a Material
Adverse Effect, with respect to the Company: (a) conditions generally affecting
any of the industries or markets of the United States and that do not
disproportionately impact the Company and its Subsidiaries and Affiliates, taken
as a whole, when compared with other businesses operating in the same sector,
(b) financial market fluctuations or conditions (including changes in interest
rates of foreign currency exchange rates) and that do not disproportionately
impact the Company and its Subsidiaries and Affiliates, taken as a whole, when
compared with other businesses operating in the same sector, (c) any changes in
tax, securities or other Applicable Laws, (d) any action, omission, change,
effect, circumstance or condition contemplated by this Agreement or attributable
to the execution, performance or announcement of this Agreement and the
transactions contemplated hereby or (e) acts of terrorism, war (whether declared
or not), hostilities, or any similar event or occurrence.
 
10

--------------------------------------------------------------------------------




(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and legally binding obligation of the Company enforceable against the
Company in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) assuming the Required Approvals are
obtained, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected, except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.6, (ii) the filing with the
Commission of the Registration Statement, (iii) the notice and/or application(s)
to each applicable Trading Market for the issuance and sale of the Securities
and the listing of the Underlying Shares for trading thereon in the time and
manner required thereby and (iv) the filing of Form D with the Commission and
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares at least
equal to the Required Minimum on the date hereof.
 
(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities, and as set forth
on Schedule 3.1(g) and pursuant to the Redemption and Conversion Agreement,
which shares are disclosed and set forth on the Disclosure Schedules, there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. Except as set forth on Schedule 3.1(g), the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. To the Company’s knowledge, all of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws. Except as set
forth on Schedule 3.1(g), none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
12

--------------------------------------------------------------------------------


 
(h) SEC Reports; Financial Statements. Except as set forth on Schedule 3.1(h),
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (the foregoing materials, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Except as set forth on Schedule 3.1(h), the financial
statements of the Company included in the SEC Reports (i) comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing and
(ii) have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 3.1(i), no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company on Form 8-K at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.
 
13

--------------------------------------------------------------------------------


 
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected by the Company to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
14

--------------------------------------------------------------------------------


 
(l) Compliance. Except as set forth on Schedule 3.1(l), neither the Company nor
any Subsidiary (i) is, to the Company’s knowledge, in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been, to the
Company’s knowledge, in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n) Title to Assets. Neither the Company nor any of the Subsidiaries own any
real property. The Company and the Subsidiaries have good and marketable title
in all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance, except where the
failure to be in compliance would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a written notice that the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of the Company, except as set forth in
Schedule 3.1(o), all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
15

--------------------------------------------------------------------------------


 
(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, except that neither the Company nor the
Subsidiaries have directors and officers insurance coverage. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(q) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.
 
(s) Certain Fees. Except as set forth on Schedule 3.1(s), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.
 
(t) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
16

--------------------------------------------------------------------------------


 
(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(v) Registration Rights. Except as set forth on Schedule 3.1(v), and other than
each of the Purchasers, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.
 
(w) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Common Stock is listed on the
OTC Bulletin Board and the Company has not, in the 12 months preceding the date
hereof, received notice from the OTC Bulletin Board to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x) Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
that is or could become applicable to the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.
 
(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, nonpublic information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure furnished by or on behalf of the Company to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Disclosure Schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.
 
17

--------------------------------------------------------------------------------


 
(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act.
 
(aa) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the fair saleable value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Schedule 3.1(aa) sets forth as of the dates thereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Except as set forth on
Schedule 3.1(aa), neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.
 
(bb) Tax Status.   Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon ( except to the extent that the Company has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes), and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
18

--------------------------------------------------------------------------------


 
(cc) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(dd) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has violated
in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended.
 
(ee) Accountants. The name of the Company’s accounting firm is set forth on
Schedule 3.1(ee) of the Disclosure Schedule. To the knowledge and belief of the
Company, (i) such accounting firm is a registered public accounting firm as
required by the Exchange Act and (ii) there is no reason to expect that such
accounting firm will refuse to express its opinion with respect to the financial
statements to be included in the Company’s Annual Report on Form 10-KSB for the
year ending December 31, 2006.
 
(ff) Seniority. Except as set forth on Schedule 3.1(ff), as of the Closing Date,
no Indebtedness or other claim against the Company is senior to the Debentures
in right of payment, whether with respect to interest or upon liquidation or
dissolution, or otherwise, other than indebtedness secured by purchase money
security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations (which is senior only as to the property
covered thereby).
 
(gg) No Disagreements with Accountants and Lawyers. Except as set forth on
Schedule 3.1(gg), there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers.
 
(hh) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
19

--------------------------------------------------------------------------------


 
(ii) Acknowledgment Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.16 hereof), it is understood and acknowledged by the
Company (i) that none of the Purchasers have been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Purchaser, including Short
Sales, and specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock; and (iv)
that each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (a) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined and (b) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(jj) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Company or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
 
(a) Organization; Authority. Such Purchaser is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization with the requisite, corporate
or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of the Transaction Documents by such Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser its board of
directors or its stockholders in connection therewith. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, and thereof,
will constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
20

--------------------------------------------------------------------------------


 
(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by the Purchaser of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Purchaser’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Purchaser is subject
(including federal and state securities laws and regulations.
 
(c) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.
 
(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants or converts any Debentures it will be, either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not registered or required
to be registered as a broker-dealer under Section 15 of the Exchange Act.
 
21

--------------------------------------------------------------------------------


 
(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its purchaser representatives (as such term is defined in Rule 501(h) of
Regulation D under the Securities Act), has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(f) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(g) Residence. If such Purchaser is an individual, then such Purchaser resides
in the state or province identified in the address of such Purchaser set forth
on the signature page hereto; if such Purchaser is a partnership, corporation,
limited liability company or other entity, then the office or offices of such
Purchaser in which its investment decision was made is located at the address or
addresses of such Purchaser set forth on the signature page hereto.
 
(h)  Rule 144. Subject to Section 4.1(a), such Purchaser acknowledges and agrees
that the Securities are “restricted securities” as defined in Rule 144
promulgated under the Securities Act as in effect from time to time and must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Such Purchaser has been
advised or is aware of the provisions of Rule 144, which permits limited resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things: the availability of certain
current public information about the Company, the resale occurring following the
required holding period under Rule 144 and the number of shares being sold
during any three-month period not exceeding specified limitations.
 
(i) Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any transaction, including Short
Sales, in the securities of the Company during the period commencing from the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion Time”).
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).
 
22

--------------------------------------------------------------------------------


 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Securities may only be transferred or otherwise disposed of in
compliance with state and federal securities laws. In connection with any
transfer or other disposition of Securities other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser or in connection with a pledge as contemplated in Section 4.1(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement.
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in substantially the following
form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE 144 UNDER
THE ACT. THE SECURITIES MAY NOT BE OFFERED OR FOR SALE, SOLD OR OTHERWISE
TRANSFERED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM, OR UNDER THE ACT, THE
AVAILABILITY OF WHICH IS ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
 
23

--------------------------------------------------------------------------------


 
(c) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144(k). The Company shall
cause its counsel to issue a legal opinion to the Transfer Agent promptly after
the Effective Date if required by the Transfer Agent to effect the removal of
the legend hereunder. If all or any portion of a Debenture or Warrant is
converted or exercised (as applicable) at a time when there is an effective
registration statement to cover the resale of the Underlying Shares, or if such
Underlying Shares may be sold under Rule 144(k) then such Underlying Shares
shall be issued free of all legends. The Company agrees that following the
Effective Date or at such time as such legend is no longer required under this
Section 4.1(c), it will, no later than three Trading Days following the delivery
by a Purchaser to the Company or the Transfer Agent of a certificate
representing Underlying Shares, as applicable, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section. If requested by a Purchaser,
Certificates for Underlying Shares subject to legend removal hereunder shall be
transmitted by the Transfer Agent to such Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System.


(d) In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty,
for each $1,000 of Underlying Shares (based on the VWAP of the Common Stock on
the date such Securities are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 4.1(c), $10 per Trading
Day (increasing to $20 per Trading Day 5 Trading Days after such damages have
begun to accrue) for each Trading Day after the 2nd Trading Day immediately
following the Legend Removal Date until such certificate is delivered without a
legend. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
24

--------------------------------------------------------------------------------


 
(e) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 
4.3 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, to the extent required from time to time to
enable such Person to sell such Securities without registration under the
Securities Act within the requirements of the exemption provided by Rule 144.
 
4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.
 
4.5 Conversion and Exercise Procedures. The form of Notice of Exercise included
in the Warrants and the form of Notice of Conversion included in the
Debentures set forth the totality of the procedures required of the Purchasers
in order to exercise the Warrants or convert the Debentures. No additional legal
opinion or other information or instructions shall be required of the Purchasers
to exercise their Warrants or convert their Debentures.
 
25

--------------------------------------------------------------------------------


 
4.6 Securities Laws Disclosure; Publicity.
 
i. The Company shall, within 2 Trading Days of the date hereof, issue a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and attaching the Transaction Documents thereto (the “Form
8-K”). The Company and each Purchaser shall consult with each other in issuing
any other press releases with respect to the transactions contemplated hereby,
and neither the Company nor any Purchaser shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) the Form 8-K, (B) any registration
statement contemplated by the Registration Rights Agreement and (C) the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure permitted under this subclause (ii).
 
b) In the event that the Company shall, on or after the date hereof, provide any
material nonpublic information (as such term is used in Regulation FD under the
Securities Act) to any Purchaser without such Purchaser’s prior written consent
or request, then, in addition to any other remedy provided herein or in the
Transaction Documents, if such Purchaser shall request that the Company publicly
disclose such information (a “Disclosure Request”), the Company shall, within 5
business days after receiving such Disclosure Request, either (i) make public
disclosure of such information in a manner consistent with Rule 101(e) of
Regulation FD or (ii) provide such Purchaser with a written statement that the
Company does not believe that the information disclosed to such Purchaser is
material nonpublic information or that it was delivered pursuant to the prior
request or consent of such Purchaser.
 
4.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
 
4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
4.9 Use of Proceeds. Except as set forth on Schedule 4.9 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and shall not use such proceeds for the satisfaction of
any portion of the Company’s debt (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices), or to redeem any
Common Stock or Common Stock Equivalents or to settle any outstanding
litigation.
 
4.10 Indemnification of Purchasers. Subject to the provisions of this Section
4.10, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a breach of such Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such stockholder or any violations by the
Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.
 
26

--------------------------------------------------------------------------------


 
4.11 Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors of the Company shall use commercially
reasonable efforts to amend the Company’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the 75th day after such date.
 
27

--------------------------------------------------------------------------------


 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter,
(iii) provide to the Purchasers evidence of such listing, and (iv) maintain the
listing of such Common Stock on any date at least equal to the Required Minimum
on such date on such Trading Market or another Trading Market.
 
4.12 Participation in Future Financing.
 
(a) From the date hereof until the date that is the 12 month anniversary of the
Effective Date, upon any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (a “Subsequent Financing”), each
Purchaser shall have the right to participate in up to an amount of the
Subsequent Financing equal to the lesser of (i) 100% of the Subsequent Financing
and (ii) $5,500,000 (the “Participation Maximum”) on the same terms, conditions
and price provided for in the Subsequent Financing.
 
(b) At least 5 Trading Days prior to the closing of the Subsequent Financing,
the Company shall deliver to each Purchaser a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Purchaser if it wants to review the details of such financing (such additional
notice, a “Subsequent Financing Notice”). Upon the request of a Purchaser, and
only upon a request by such Purchaser, for a Subsequent Financing Notice, the
Company shall promptly, but no later than 1 Trading Day after such request,
deliver a Subsequent Financing Notice to such Purchaser. The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the Person or Persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.
 
(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the 5th Trading Day after all of the Purchasers have received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and that the Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no notice from
a Purchaser as of such 5th Trading Day, such Purchaser shall be deemed to have
notified the Company that it does not elect to participate.
 
28

--------------------------------------------------------------------------------


 
(d) If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of the
Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.
 
(e) If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of the
Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase their Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.12 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.12.
 
(f) The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.12, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 60 Trading Days after the date
of the initial Subsequent Financing Notice.
 
(g) Notwithstanding the foregoing, this Section 4.12 shall not apply in respect
of (i) an Exempt Issuance or (ii) an underwritten public offering of Common
Stock.
 
4.13 Subsequent Equity Sales.
 
(a) From the date hereof until 90 days after the Effective Date, neither the
Company nor any Subsidiary shall issue shares of Common Stock or Common Stock
Equivalents; provided, however, the 90 day period set forth in this Section 4.13
shall be extended for the number of Trading Days during such period in which (i)
trading in the Common Stock is suspended by any Trading Market, or (ii)
following the Effective Date, the Registration Statement is not effective or the
prospectus included in the Registration Statement may not be used by the
Purchasers for the resale of the Underlying Shares.
 
(b) From the date hereof until such time as no Purchaser holds any of the
Securities, the Company shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Financing involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company issues or sells (i) any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.
 
29

--------------------------------------------------------------------------------


 
(c) Notwithstanding the foregoing, this Section 4.13 shall not apply in respect
of an Exempt Issuance, except that no Variable Rate Transaction shall be an
Exempt Issuance. 
 
4.14 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. Further, the Company shall
not make any payment of principal or interest on the Debentures in amounts which
are disproportionate to the respective principal amounts outstanding on the
Debentures at any applicable time. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.15 Short Sales and Confidentiality After The Date Hereof. Each Purchaser
severally and not jointly with the other Purchasers covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any Short Sales during the period commencing at the Discussion Time
and ending at the time that the transactions contemplated by this Agreement are
first publicly announced as described in Section 4.6. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.6, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
Effective Date of the Registration Statement with the Securities is a violation
of Section 5 of the Securities Act, as set forth in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.6. Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser's
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser's assets, the covenant set forth above shall only apply with respect
to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.
 
30

--------------------------------------------------------------------------------


 
4.16 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
4.17 Capital Changes. Until the one year anniversary of the Effective Date, the
Company shall not undertake a reverse stock split or reclassification of the
Common Stock without the prior written consent of the Purchasers holding a
majority in principal amount outstanding of the Debentures except for a reverse
stock split directly related to the Company’s listing of the Common Stock on a
Trading Market other than the OTC Bulletin Board or the American Stock Exchange.
 
4.18 Officers and Directors Insurance. Within 60 days of the date hereof, the
Company shall have obtained directors and officers insurance coverage at least
equal to $5 million.
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder by written notice to the other parties, if the
Closing has not been consummated on or before January 19, 2007; provided,
however, that such termination will not affect the right of any party to sue for
any breach by the other party (or parties).
 
5.2 Fees and Expenses. At the Closing, the Company has agreed to reimburse Truk
Opportunity Fund, LLC (“Truk Opportunity”) the non-accountable sum of $25,000
for its legal fees and expenses, $15,000 of which has been paid prior to the
Closing. Accordingly, in lieu of the foregoing payments, the aggregate amount
that Truk Opportunity is to pay for the Securities at the Closing shall be
reduced by $10,000 in lieu thereof. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers at the
Closing.
 
5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the 2nd Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchasers holding at least 67% of the then
outstanding Securities or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
31

--------------------------------------------------------------------------------


 
5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers”.
 
5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.
 
5.9 Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York. Any
controversy or claim arising out of or related to this Agreement or the breach
thereof, shall be settled by binding arbitration in New York, New York in
accordance with the Expedited Procedures (Rules 53-57) of the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”). A proceeding
shall be commenced upon written demand by the Company or Purchaser to the other.
The arbitrator(s) shall enter a judgment by default against any party, which
fails or refuses to appear in any properly noticed arbitration proceeding. The
proceeding shall be conducted by one (1) arbitrator, unless the amount alleged
to be in dispute exceeds two hundred fifty thousand dollars ($250,000), in which
case three (3) arbitrators shall preside. The arbitrator(s) will be chosen by
the parties from a list provided by the AAA, and if the parties are unable to
agree within ten (10) days, the AAA shall select the arbitrator(s). The
arbitrators must be experts in securities law and financial transactions. The
arbitrators shall assess costs and expenses of the arbitration, including all
attorneys’ and experts’ fees, as the arbitrators believe is appropriate in light
of the merits of the parties’ respective positions in the issues in dispute.
Each party submits irrevocably to the jurisdiction of any state court sitting in
New York, New York or to the United States District Court sitting in New York,
New York for purposes of enforcement of any discovery order, judgment or award
in connection with such arbitration. The award of the arbitrator(s) shall be
final and binding upon the parties and may be enforced in any court having
jurisdiction. The arbitration shall be held in such place as set by the
arbitrator(s) in accordance with Rule 55. With respect to any arbitration
proceeding in accordance with this section, the prevailing party’s reasonable
attorney’s fees and expenses shall be borne by the non-prevailing party.
 
32

--------------------------------------------------------------------------------


 
Although the parties, as expressed above, agree that all claims, including
claims that are equitable in nature, for example specific performance, shall
initially be prosecuted in the binding arbitration procedure outlined above, if
the arbitration panel dismisses or otherwise fails to entertain any or all of
the equitable claims asserted by reason of the fact that it lacks jurisdiction,
power and/or authority to consider such claims and/or direct the remedy
requested, then, in only that event, will the parties have the right to initiate
litigation respecting such equitable claims or remedies. The forum for such
equitable relief shall be in either a state or federal court sitting in New
York, New York. Each party waives any right to a trial by jury, assuming such
right exists in an equitable proceeding, and irrevocably submits to the
jurisdiction of said New York court. New York law shall govern both the
proceeding as well as the interpretation and construction of this Agreement and
the transaction as a whole.
 
5.10 Survival. The representations and warranties shall survive the Closing and
the delivery of the Securities for the applicable statue of limitations.
 
5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
33

--------------------------------------------------------------------------------


 
5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, in the case of a rescission of a conversion of a Debenture or exercise
of a Warrant, the Purchaser shall be required to return any shares of Common
Stock delivered in connection with any such rescinded conversion or exercise
notice.
 
5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.
 
34

--------------------------------------------------------------------------------


 
5.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through FWS. FWS
does not represent all of the Purchasers but only Truk Opportunity. The Company
has elected to provide all Purchasers with the same terms and Transaction
Documents for the convenience of the Company and not because it was required or
requested to do so by the Purchasers.
 
5.19 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.20 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)
 
35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
SOLOMON TECHNOLOGIES, INC.
 
 
Address for Notice:
By:__________________________________________
  Name:
  Title:
 
1400 L&R Industrial Blvd.
Tarpon Springs, Florida 34689
Facsimile: (727) 934-8779
Attention: Peter W. De Vecchis, Jr., President
 
With a copy to (which shall not constitute notice):
Davis & Gilbert LLP
1740 Broadway
New York, New York 10019
Facsimile: (212) 468-4888
Attention: Ralph W. Norton
   



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
36

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO SOLM SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:
___________________________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
_______________________________________________________
 
Name of Authorized Signatory:
________________________________________________________________________
 
Title of Authorized Signatory:
_________________________________________________________________________
 
Email Address of Purchaser:
____________________________________________________________________
 
Facsimile Number of Purchaser:
_____________________________________________________________________


Address for Notice of Purchaser:
 


Address for Delivery of Securities for Purchaser (if not same as above):
 




Subscription Amount: __________________


Warrant Shares: _______________________
 
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]


[SIGNATURE PAGES CONTINUE]
 
37

--------------------------------------------------------------------------------




Disclosure Schedules
to the Securities Purchase Agreement
dated as of January 17, 2007 by and among Solomon Technologies, Inc. and
each of the Purchasers identified on the signature pages thereto


Capitalized terms used but not otherwise defined in these Disclosure Schedules
shall have the same meanings ascribed to such terms in the Securities Purchase
Agreement dated as of January 17, 2007 by and among Solomon Technologies, Inc.
and each of the purchasers identified on the signature pages thereto (the
“Purchase Agreement”).


Nothing in these Disclosure Schedules is intended to broaden the scope of any
representation or warranty of the Company or to create any covenant on the part
of the Company. Further, inclusion of information herein shall not be construed
as an admission that such information is material to the condition of the
Company. Any matter disclosed on any part of these Disclosure Schedules shall be
deemed disclosed for purposes of every part of these Disclosure Schedules to the
extent the applicability of such disclosure to such other paragraphs or parts of
the Disclosure Schedules is reasonably apparent on its face.


Where the terms of an agreement or other disclosure item have been summarized or
described in these Disclosure Schedules, such summary or description does not
purport to be a complete statement of the material terms of such agreement or
other item.


1

--------------------------------------------------------------------------------



Schedule 3.1(a)
Subsidiaries


The following are wholly-owned subsidiaries of the Company:
 

 
§
Technipower, LLC, a Delaware limited liability company

 
§
Town Creek Industries, Inc., a Maryland corporation



The stock of each subsidiary is security for the Company’s senior loan
obligations identified in Sections 3.1(n), 3.1(aa) and 3.1(ff) of these
Disclosure Schedules.


2

--------------------------------------------------------------------------------



Schedule 3.1(b)
Organization and Qualification


Town Creek Industries, Inc. was forfeited in Maryland on October 7, 2005 for
failure to file the 2004 Personal Property Return, which was due April 15, 2004.
In order to return to active, good standing status Town Creek Industries, Inc.
must file 2004, 2005 and 2006 Property Returns and Articles of Revival in
Maryland.


3

--------------------------------------------------------------------------------



Schedule 3.1(g)
Capitalization


Immediately prior to the Closing, the authorized capital stock of the Company
will consist of an aggregate of 100,000,000 shares of Common Stock and an
aggregate of 12,500,000 shares of Preferred Stock of which 4,700,000 shares have
been designated Series C preferred stock. Immediately prior to the Closing, the
Company will have issued and outstanding 4,615,381 shares of Series C preferred
stock and, to the Company’s best knowledge, 33,755,987 shares of Common Stock.
There is some uncertainty about the precise number of shares of Common Stock
outstanding because the Company changed transfer agents in November 2003 and the
Company’s recordkeeping prior to a change in management in May 2004 was
deficient. Since May 2004 there have been a few instances in which holders have
presented stock certificates for small numbers of shares that were not included
on the current transfer agent’s records. With respect to any issuances of stock
prior to May 2004, the Company cannot verify whether or not any shares were
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.


In connection with the Company’s issuance of $140,085 in principal amount of
senior secured promissory notes in October 2006, the Company has promised to
issue to each purchaser of notes an amount of shares of Common Stock calculated
by dividing $20,000 by the closing market price of the Company’s common stock on
the trading day preceding the day on which the notes are purchased for each
$100,000 in principal amount of notes, or fraction thereof, purchased.


In connection with a consulting arrangement with David B. Stout Associates, LLC,
Stout Associates has agreed to provide certain marketing consulting services to
the Company in exchange for a consulting fee of $1,500 per day or $187 per hour,
subject to possible discounts for long term assignments. Stout Associates has
agreed to accept payment for up to 1/3 of its chargeable time in the form of
shares of Common Stock of the Company. As of December 5, 2006, the Company had
committed to issue Common Stock valued at $1,437.50.


The Company has entered into an agreement with the holders of the Company’s
senior secured promissory notes having an aggregate principal amount of
$1,712,085 to extend the maturity date of the notes from January 15, 2007 to
September 30, 2007. In consideration of the noteholders agreeing to extend the
maturity date of the notes, at the noteholder’s option, the Company intends to
either (i) issue shares of common stock of the Company in an amount equal to
10,000 shares for each $100,000 in principal amount of notes, or fraction
thereof, held by such noteholder or (ii) paying such noteholder an amount in
cash equal to 5% of the principal amount of the notes, or fraction thereof, held
by such noteholder in lieu of such shares.


The Company has agreed to issue Neal Brown 10,000 shares of Common Stock in
settlement of legal fees owed.


The Company has entered into a Redemption and Conversion Agreement with the
holders of the outstanding shares of Series C preferred stock pursuant to which,
immediately following the Closing, the Company will utilize $3,349,997.68 of the
net proceeds of the sale of the Debentures and Warrants to redeem, on a pro-rata
basis, that number of whole shares of Series C Preferred Stock as may be
redeemed with such funds at a redemption price of $1.1375 per share plus accrued
dividends through the date of payment (the “Partial Redemption”). Concurrently
with the Partial Redemption, the Company will effect the conversion of each
share of Series C preferred stock that is not redeemed into one share of Common
Stock. The persons to whom at least 90% of the shares of Common Stock will be
issued have agreed to a 24 month lockup as described in Section 2.2(a)(vii) of
the Purchase Agreement.


4

--------------------------------------------------------------------------------


 
Assuming a Closing and Partial Redemption on January 17, 2007, the Company will
redeem an aggregate of 2,875,012 shares of Series C preferred stock and convert
an aggregate of 1,740,369.27 shares of Series C preferred stock into an
aggregate of 1,740,360 shares of Common Stock (“Conversion Shares”) and $22.49
in cash for fractional shares (the cash amount assumes a market price for the
Common Stock on such date of $2.48 per share). The following schedule sets forth
the names of the holders and the number of Conversion Shares to be issued to
each such holder:


Name of Holder
 
Conversion Shares
 
Power Designs Inc.
   
732,974
 
Integrated Power Systems LLC
   
732,974
 
Vantage Partners LLC
   
6,107
 
Allison Bertorelli
   
16,079
 
Anthony Intino
   
22,101
 
Mariano Moran
   
15,054
 
Bril Profit Sharing Plan
   
9,281
 
Halstead
   
6,021
 
International Capital Partners
   
13,381
 
JMC Venture Partners
   
80,870
 
Mark Sadinsky
   
240
 
Estate of Robert Sparacino
   
1,511
 
Woodlaken LLC
   
6,193
 
Jonathan Betts
   
13,247
 
Michael D’Amelio
   
25,291
 
Raymond Joslin
   
14,477
 
Gary Laskowski
   
31,312
 
Shannon LeRoy
   
13,247
 
TOTAL
   
1,740,360
 

 
Pursuant to the Securities Purchase Agreement dated as of August 17, 2006 by and
among the Company, Technipower LLC and the former owners of Technipower LLC (the
“Sellers”), in respect of any shares of Common Stock that are held as of August
17, 2007 by any Seller (“Retained Shares”), if the market price of the Common
Stock as of August 17, 2007 (the “Post-Closing Stock Price”) is less than the
$0.65 per share market price of the Common Stock on August 17, 2006 (the
“Closing Stock Price”), and such difference represents more than 5% of the
Closing Stock Price, the Company must either, at its option:


(i) issue additional shares of Common Stock equal to the number determined by
multiplying the Closing Stock Price by the number of Retained Shares, then (y)
dividing the result in (x) by the Post-Closing Stock Price and (z) subtracting
from such amount the number of Retained Shares, or


5

--------------------------------------------------------------------------------


 
(ii) in lieu of issuance of the Additional Shares, pay an amount in cash equal
to the result of (x) the number of Additional Shares multiplied by (y) the
Post-Closing Stock Price.


The following is a list of outstanding option and warrants of the Company:


Name of Option Holder
 
Number of Shares of Common Stock Subject to Options:
 
Exercise Price
David Tether
 
115,000 shares
47,807 shares
26,810 shares
 
$2.00
$1.00
$1.00
Barry DeGroot
 
10,000 shares
 
$2.00
David Lindahl
 
10,000 shares
25,000 shares
 
$2.00
$0.55
Jane Crawford
 
27,500 shares
13,218 shares
 
$2.00
$1.00
Charlie Shannon
 
150,000 shares
50,000 shares
 
$1.00
$2.00
Robert Caper
 
17,500 shares
 
$1.00
Jonathan Betts
 
25,000 shares
 
$0.55
Gary Laskowski
 
25,000 shares
 
$0.55
Michael D’Amelio
 
25,000 shares
 
$0.55
Andy Christian
 
40,000 shares
40,000 shares
 
$2.09
$1.45
Peter W. DeVecchis Jr.
 
100,000 shares
100,000 shares
 
$2.09
$1.45
Alex Pesiridis
 
40,000 shares
40,000 shares
 
$2.09
$1.45
Jammie Stafford
 
15,000 shares
15,000 shares
 
$2.09
$1.45
Samuel Occhipinti
 
75,000 shares
 
$1.45
Total:
 
1,032,835 shares
   



6

--------------------------------------------------------------------------------


 
Name of Warrant Holder
 
Number of Shares of Common Stock Issuable Upon Exercise of Warrants:
 
Exercise Price
John J. Gilece
 
1,717
 
$3.78
C. Stevens Avery II
 
1,717
 
$3.78
Park R. Dougherty
 
3,435
 
$3.78
Tammy S. McCutcheon
 
3,435
 
$3.78
Neal Petersen
 
3,435
 
$3.78
John Hofford
 
3,435
 
$3.78
Hugh Murray
 
150,000
 
$2.00
Charles County EDC
 
10,000
 
$4.00
Investor Awareness
 
50,000
 
$3.15
Fred Halbig
 
6,000
 
$4.00
James Prescott
 
10,000
 
$4.00
John Kirkwood
 
5,000
 
$4.00
John Lamere
 
5,000
 
$4.00
Davis & Gilbert LLP
 
200,000
 
$1.73*
Total:
 
453,174 shares
   



*If on the trading date immediately prior to the date that the Company’s first
registration statement on Form SB-2 that is filed after the Original Issue Date
and in which the Warrant Shares are included is declared effective by the
Securities and Exchange Commission the closing price per share of common stock
as reported by the OTCBB is less than $1.73, then the per share Exercise Price
will be reduced to an amount equal to such closing price, but in no event less
than $1.00 per share.
 
The Company has agreed to issue 290,000 shares of Common Stock to Ardour Capital
Investments, LLC (“Ardour”) upon the closing of the transactions contemplated by
the Purchase Agreement. See Schedule 3.1(s).
 
The Company has agreed that upon the closing of the transactions contemplated by
the Purchase Agreement it will issue 46,296 shares of Common Stock to its
counsel, Davis & Gilbert LLP (“D&G”) as a retainer for future work.
 

7

--------------------------------------------------------------------------------



Schedule 3.1(h)
SEC Reports; Financial Statements


On November 21, 2006, the Company received a comment letter from the Commission
in response to the Company’s registration statement on Form SB-2 that was filed
with the Commission on October 27, 2006. The comment letter included 49
comments, all of which pertained to the Company’s financial statements and MD&A.
It is expected that the Company may need to amend some of its recent reports
filed under the Exchange Act, including the financial statements included
therein. The amendments may include a restatement that would have the effect of
reducing interest expense in 2004 and 2005 by approximately $4.6 million and
increasing loss on conversion of the Company’s Series A preferred stock in 2006
by approximately the same amount.
 
The amendments may also include a restatement of the Company’s financial
statements for the third quarter of 2006 that would have the effect, among other
things, of reducing the accumulated deficit at September 30, 2006 by $1,004,136
and reducing the loss attributable to common stockholders for the quarter ended
on such date by $1,063,836, all as described in Note 2 to the Company’s
unaudited financial statements for the quarter ended September 30, 2006 included
in Amendment No. 1 to its registration statement on Form SB-2, File No.
333-138240, as filed with the Commission on January 11, 2007.


8

--------------------------------------------------------------------------------



Schedule 3.1(i)
Material Changes


On November 21, 2006, the Company received a comment letter from the Commission
in response to the Company’s registration statement on Form SB-2 that was filed
with the Commission on October 27, 2006. The comment letter included 49
comments, all of which pertained to the Company’s financial statements and MD&A.
It is expected that the Company may need to amend some of its recent reports
filed under the Exchange Act, including the financial statements included
therein. The amendments may include a restatement that would have the effect of
reducing interest expense in 2004 and 2005 by approximately $4.6 million and
increasing loss on conversion of the Company’s Series A preferred stock in 2006
by approximately the same amount.


On October 31, 2006, the Company borrowed $30,085 from Steven Kilponen and
issued a promissory note in such principal amount to Mr. Kilponen. The new note
bears interest at a rate of 12% per annum and matures on January 15, 2007. The
Company is currently negotiating an extension of the note to September 30, 2007.
The new note has substantially the same terms as the senior secured promissory
notes in the aggregate principal amount of $1,682,000 and with such notes is
secured by a first priority security interest in all of the tangible and
intangible assets of the Company.


By letter dated December 5, 2006 the Company notified the holder of Series C
Preferred Stock of its intent to redeem all of the outstanding shares of Series
C Preferred Stock on or before December 15, 2006 at a per share basis of
$0.7258334. All of holders Series C Preferred Stock of the Company had agreed to
accept payment of $0.7258334 per share in redemption provided such payment is
received on or before 4:00 PM EST on December 20, 2006, notwithstanding the
provisions of Section 6(a) of the Certificate of Designation of the Series C
Preferred Stock which increases the liquidation preference of the Series C
Preferred Stock after December 15, 2006. By written consent the holders agreed
to extend this deadline through 4:00 PM EST on December 22, 2006. The Company
did not redeem the Series C Preferred Stock on or before such deadline.
Subsequently, the Company entered into a Redemption and Conversion Agreement
with the holders of the outstanding shares of Series C preferred stock pursuant
to which, immediately following the Closing, the Company will utilize
$3,349,997.68 of the net proceeds of the sale of the Debentures and Warrants to
redeem, on a pro-rata basis, that number of whole shares of Series C Preferred
Stock as may be redeemed with such funds at a redemption price of $1.1375 per
share plus accrued dividends through the date of payment (the “Partial
Redemption”). Concurrently with the Partial Redemption, the Company will effect
the conversion of each share of Series C preferred stock that is not redeemed
into one share of Common Stock. The persons to whom at least 90% of the shares
of Common Stock will be issued have agreed to a 24 month lockup as described in
Section 2.2(a)(vii) of the Purchase Agreement.


9

--------------------------------------------------------------------------------



Schedule 3.1(j)
Litigation


On September 12, 2005, the Company filed a lawsuit against Toyota Motor
Corporation, Toyota Motor Sales U.S.A., Inc. and Toyota Motor Manufacturing
North America in the United States District Court for the Middle District of
Florida, Tampa Division, Tampa, Florida for infringement of our Electric Wheel
patent. In the lawsuit, the Company alleges that the hybrid transmission drive
in the Toyota Prius and Highlander infringes a number of claims contained in its
U.S. Patent No. 5,067,932 and it is asking for an injunction barring further
infringement as well as damages for the unauthorized use of the patent by Toyota
and its affiliates.


On January 10, 2006, the Company filed a complaint with the United States
International Trade Commission in Washington D.C. seeking an exclusion order
prohibiting the importation of infringing technology. On or about February 8,
2006, the ITC instituted an investigation based on the complaint. On September
19, 2006, the Company expanded this claim to include the Toyota Camry and Lexus
hybrid models. The ITC held a hearing on the complaint from October 30 through
November 3, 2006 and the ITC Administrative Law Judge is expected to issue his
initial determination on or before February 13, 2007.


The patent infringement action brought in the United States District Court for
the Middle District of Florida, Tampa Division, is stayed until the ITC case is
completed.
 

10

--------------------------------------------------------------------------------



Schedule 3.l(l)
Compliance


At September 30, 2006, the Company has accrued interest and penalties of
$185,000 related to unpaid payroll and payroll related taxes of approximately
$79,000. On July 28, 2006, the Company paid $62,758 for unpaid payroll taxes,
which is expected to resolve the trust portion of the IRS liability. The penalty
and interest portion of this obligation remains outstanding and continues to
subject the Company to delinquency proceedings from the U.S. Internal Revenue
Service. The Company has negotiated an arrangement with the IRS whereby it would
pay $10,000 per month beginning in January 2007, which is subject to the IRS
approval process, but the terms cannot be guaranteed.


By letter dated December 5, 2006 to Integrated Power Systems LLC (“IPS”), acting
as the Sellers’ Representative (as defined in the Securities Purchase Agreement
dated August 17, 2006), and pursuant to Section 6(a) of the Certificate of
Designation of Series and Determination of Rights and Preferences of Series C
Preferred Stock of the Company (the “Certificate of Designation”), the Company
notified IPS of its intent to redeem all of the 4,615,381 outstanding shares of
Series C Preferred Stock on or before December 15, 2006 at a per share price of
$0.7258334. This deadline was subsequently extended to December 20, 2006 and
further extended to December 22, 2006. The Company did not redeem the Series C
Preferred Stock on or before such deadline. Subsequently, the Company entered
into a Redemption and Conversion Agreement with the holders of the outstanding
shares of Series C preferred stock pursuant to which, immediately following the
Closing, the Company will utilize $3,349,997.68 of the net proceeds of the sale
of the Debentures and Warrants to redeem, on a pro-rata basis, that number of
whole shares of Series C Preferred Stock as may be redeemed with such funds at a
redemption price of $1.1375 per share plus accrued dividends through the date of
payment (the “Partial Redemption”). Concurrently with the Partial Redemption,
the Company will effect the conversion of each share of Series C preferred stock
that is not redeemed into one share of Common Stock. The persons to whom at
least 90% of the shares of Common Stock will be issued have agreed to a 24 month
lockup as described in Section 2.2(a)(vii) of the Purchase Agreement.


On July 28, 2006 the Company borrowed $125,000 from Jezebel Management
Corporation and issued a promissory note in the principal amount of $125,000 to
Jezebel. The new note bears interest at a rate of 15% per annum and matured on
August 28, 2006. The note is currently in default and carries a default interest
rate of 18% per annum.


11

--------------------------------------------------------------------------------



Schedule 3.1(n)
Title to Assets


The Company has issued senior secured promissory notes in the aggregate
principal amount of $1,712,085 and is authorized to issue up to $2,000,000 in
principal amount of such notes. The holders of these notes have a first priority
security interest in all of the tangible and intangible assets of the Company.


Technipower LLC has a $1,500,000 revolving credit facility with Citizens Bank of
Massachusetts dated May 4, 2006.  As of the date hereof, $700,000 is outstanding
under the facility. In connection with the facility, Citizens Bank has a
continuing interest in all tangible and intangible personal property of
Technipower LLC.


12

--------------------------------------------------------------------------------



Schedule 3.1(o)
Patents and Trademarks


On September 12, 2005, the Company filed a lawsuit against Toyota Motor
Corporation, Toyota Motor Sales U.S.A., Inc. and Toyota Motor Manufacturing
North America in the United States District Court for the Middle District of
Florida, Tampa Division, Tampa, Florida for infringement of our Electric Wheel
patent. In the lawsuit, the Company alleges that the hybrid transmission drive
in the Toyota Prius and Highlander infringes a number of claims contained in its
U.S. Patent No. 5,067,932 and it is asking for an injunction barring further
infringement as well as damages for the unauthorized use of the patent by Toyota
and its affiliates.


On January 10, 2006, the Company filed a complaint with the ITC in Washington
D.C. seeking an exclusion order prohibiting the importation of infringing
technology. On or about February 8, 2006, the ITC instituted an investigation
based on the complaint. On September 19, 2006, the Company expanded this claim
to include the Toyota Camry and Lexus hybrid models. The ITC held a hearing on
the complaint from October 30 through November 3, 2006 and the ITC
Administrative Law Judge is expected to issue his initial determination on or
before February 13, 2007.


The patent infringement action brought in the United States District Court for
the Middle District of Florida, Tampa Division, is stayed until the ITC case is
completed.


The Company is currently investigating whether other car manufacturers,
including Ford and Nissan, are using technology that infringes on the Company’s
patents.
 

13

--------------------------------------------------------------------------------




Schedule 3.1(s)
Certain Fees


The Company has entered into a financial advisory agreement with Ardour dated
September 28, 2006 (the “Ardour Agreement”). Under the Ardour Agreement, and in
connection with this transaction, the Company must pay Ardour, a cash fee equal
to 8% of the dollar amount raised and warrants to purchase Common Stock at an
exercise price equal to the then current market valuation of the Company. The
total amount of the warrants will be equal to 3% of the total shares issued in
the offering. By an amendment to the Ardour Agreement, the Company and Ardour
have agreed that upon a closing of this transaction Ardour will receive $50,000
in cash and 290,000 shares of Common Stock in lieu of $334,000 of its cash fees,
plus an additional cash fee equal to 8% of the amount by which gross proceeds of
this transaction exceed $4,800,000.


14

--------------------------------------------------------------------------------




Schedule 3.1(v)
Registration Rights


On August 17, 2006, the Company entered into a Securities Purchase Agreement
with Integrated Power Systems LLC, Power Designs Inc., The Vantage Partners LLC,
certain other persons and Technipower LLC and simultaneously closed on the
acquisition of all of the outstanding membership units and warrants to purchase
membership units of Technipower. In connection with this transaction, the
Company entered into a Registration Rights Agreement with the sellers, dated as
of August 17, 2006, pursuant to which the Company agreed to file, on or before
November 1, 2006, a registration statement covering the shares of Common Stock
issued to the sellers in connection with the closing and the shares of Common
Stock underlying the Series C Preferred Stock issued to the sellers in
connection with the closing.


On November 17, 2006, the Company and Davis & Gilbert LLP, the Company’s outside
legal counsel agreed to convert $526,149.69 of accrued billed and unbilled fees
and disbursements through September 1, 2006 into (i) a promissory note of the
Company in the principal amount of $526,149.69, bearing interest at the rate of
12% per annum and (ii) a five-year warrant to purchase 200,000 shares of Common
Stock. The note matures on the earlier of (i) the Company’s receipt of proceeds
from litigation, (ii) the receipt by the Company of gross proceeds of at least
$5,000,000 in an equity financing, or (iii) March 31, 2007. The Company is
required to make prepayments of 25% of the principal amount of the note, plus
accrued interest thereon, for each $1,250,000 it raises in its next equity
financing. The Company has agreed to include the warrant shares in its next
registration statement. These shares will be included in the registration
statement that is currently pending before the Commission’s staff.


The Company has agreed to register the 290,000 shares of Common Stock to be
issued to Ardour Capital Investments, LLC pursuant to the amendment of the
Ardour Agreement. The Company has agreed to register the 46,296 shares to be
issued to D&G as a retainer for future work. See Schedules 3.1(g), 3.1(s) and
4.9.


The Company has agreed to issue Neal Brown 10,000 shares of Common Stock in
settlement of legal fees owed. The Company has agreed to register these shares
on the registration statement currently pending before the Commission’s staff.


In connection with the settlement of various litigations and vendor
arrangements, the following people have registration rights with respect to the
following number of shares. Some of these shares may have been sold pursuant to
the Company’s registration statement on Form SB-2 that was declared effective on
May 22, 2006. All of these shares are or will be, to the extent not already
sold, included on the registration statement that is currently pending before
the Commission’s staff.


15

--------------------------------------------------------------------------------


 
Name of Stockholder
 
Number of Shares of Common Stock Held
Jezebel Management Corporation
 
976,633 shares
Pinetree (Barbados) Inc.
 
790,526 shares
Coady Family LLC
 
572,198 shares
Woodlaken LLC
 
370,121 shares
Michael D’Amelio
 
300,000 shares
Mark J. Hardcastle and Paula A. Hardcastle
 
300,000 shares
Anita Ann Poyas
 
256,934 shares
Charles Shannon
 
230,000 shares
David Parcells
 
220,000 shares
Duane Crisco
 
200,000 shares
John S. Brock Limited
 
163,488 shares
Gary Laskowski
 
150,000 shares
Donald H. Poyas
 
195,750 shares
Medusa Management LLC
 
175,439 shares
Michael Poyas
 
122,316 shares
Peter and Barbara Carpenter
 
60,000 shares
Pascal Partners LLC
 
60,000 shares
Millennium Trust Co. LLC Custodian FBO Joseph Cooper Rollover IRA 90M020013
 
50,000 shares
Sam Occhipinti
 
50,000 shares
Peter DeVecchis Jr.
 
40,000 shares
F. Jay Leonard
 
12,500 shares
Steven Kilponen
 
12,500 shares
Jonathan Edwards
 
10,000 shares
Floyd Johnson
 
10,000 shares
Investor Awareness
 
10,000 shares



16

--------------------------------------------------------------------------------



Schedule 3.1(y)
Disclosure


Some of the investors have entered into nondisclosure agreements with the
Company and have received information from the Company that may be material and
non-public.
 
17

--------------------------------------------------------------------------------



Schedule 3.1(aa)
Solvency


The Company has issued senior secured promissory notes in the aggregate
principal amount of $1,712,085 and is authorized to issue up to $2,000,000 in
principal amount of such notes. The notes are due September 30, 2007. The
following is a list of the noteholders:


Name of Investor
 
Date Issued
 
Principal Amount
 
Woodlaken LLC
   
March 7, 2005
 
$
40,000.00
 
Jezebel Management Corporation
   
March 16, 2005
 
$
100,000.00
 
Pinetree (Barbados) Inc.
   
April 1, 2005
 
$
50,000.00
 
Woodlaken LLC
   
April 1, 2005
 
$
10,000.00
 
Jezebel Management Corporation
   
April 18, 2005
 
$
75,000.00
 
Coady Family LLC
   
May 25, 2005
 
$
100,000.00
 
Jezebel Management Corporation
   
July 8, 2005
 
$
75,000.00
 
Jezebel Management Corporation
   
August 16, 2005
 
$
150,000.00
 
Jezebel Management Corporation
   
September 15, 2005
 
$
150,000.00
 
Jezebel Management Corporation
   
November 18, 2005
 
$
100,000.00
 
Pinetree (Barbados) Inc.
   
November 18, 2005
 
$
100,000.00
 
F. Jay Leonard
   
March 20, 2006
 
$
25,000.00
 
Woodlaken LLC
   
March 31, 2006
 
$
72,000.00
 
Peter and Barbara Carpenter
   
April 7, 2006
 
$
100,000.00
 
Pascal Partners, LLC
   
April 10, 2006
 
$
100,000.00
 
Coady Family LLC
   
May 23, 2006
 
$
200,000.00
 
Steven Kilponen
   
June 13, 2006
 
$
25,000.00
 
Millennium Trust Co. LLC Custodian FBO Joseph Cooper Rollover IRA 90M020013
   
July 3, 2006
 
$
100,000.00
 
F. Jay Leonard
   
October 13, 2006
 
$
25,000.00
 
Millennium Trust Co. LLC Custodian FBO Joseph Cooper Rollover IRA 90M020013
   
October 13, 2006
 
$
85,000.00
 
Steven Kilponen
   
October 31, 2006
 
$
30,085.00
 
Total
       
$
1,712,085.00
 



On November 18, 2005, the Company entered into an agreement with Oliver Street
Finance LLC pursuant to which Oliver Street provides funding to the Company to
prosecute the Company’s patent infringement action against Toyota Motor
Corporation, Toyota Motor Sales U.S.A., Inc. and Toyota Motor Manufacturing
North America. Under the terms of the agreement, Oliver Street pays all legal
fees and out-of pocket expenses billed by the Company’s special patent counsel,
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., in connection with the
litigation against Toyota and approved by the Company in exchange for a portion
of any recovery that the Company receives in the Litigation equal to the greater
of 40% of the recovery or the actual amount of legal fees and expenses Oliver
Street pays on the Company’s behalf.


On July 28, 2006 the Company borrowed $125,000 from Jezebel Management
Corporation and issued a promissory note in the principal amount of $125,000 to
Jezebel. The new note bears interest at a rate of 15% per annum and matured on
August 28, 2006. The note is currently in default and carries a default interest
rate of 18% per annum.


18

--------------------------------------------------------------------------------


 
On November 17, 2006, the Company and D&G agreed to convert $526,149.69 of
accrued billed and unbilled fees and disbursements through September 1, 2006
into (i) a promissory note of the Company in the principal amount of
$526,149.69, bearing interest at the rate of 12% per annum and (ii) a five-year
warrant to purchase 200,000 shares of Common Stock. The note matures on the
earlier of (i) the Company’s receipt of proceeds from litigation, (ii) the
receipt by the Company of gross proceeds of at least $5,000,000 in an equity
financing, or (iii) March 31, 2007. The Company is required to make prepayments
of 25% of the principal amount of the note, plus accrued interest thereon, for
each $1,250,000 it raises in its next equity financing. The Company and D&G have
agreed that upon the closing of this transaction for gross proceeds of less than
$5,500,000, the Company will pay down the note by an amount equal to $400,000
plus a portion of any cash proceeds by which the gross proceeds of this
financing exceed $4,800,000, and that the Company will thereupon issue a new
note to D&G for the unpaid balance of the amounts owed under the note plus
$163,375.51, representing amounts owed to D&G for services rendered through
January 11, 2007, less any additional cash paid over $400,000 at the closing.
 
Technipower LLC has a $1,500,000 revolving credit facility with Citizens Bank of
Massachusetts dated May 4, 2006.  As of the date hereof, $700,000 is outstanding
under the facility.


19

--------------------------------------------------------------------------------



Schedule 3.1(bb)
Tax Status


At September 30, 2006, the Company has accrued interest and penalties of
$185,000 related to unpaid payroll and payroll related taxes of approximately
$79,000. On July 28, 2006, the Company paid $62,758 for unpaid payroll taxes,
which is expected to resolve the trust portion of the IRS liability. The penalty
and interest portion of this obligation remains outstanding and continues to
subject the Company to delinquency proceedings from the U.S. Internal Revenue
Service. The Company has negotiated an arrangement with the IRS whereby it would
pay $10,000 per month beginning in January 2007, which is subject to the IRS
approval process, but the terms cannot be guaranteed.
 

20

--------------------------------------------------------------------------------




Schedule 3.1(ee)
Accountants


UHY LLP
One Financial Plaza
Hartford, CT 06103


21

--------------------------------------------------------------------------------



Schedule 3.1(ff)
Seniority


The Company has issued senior secured promissory notes in the aggregate
principal amount of $1,712,085 and is authorized to issue up to $2,000,000 in
principal amount of such notes. The notes are due September 30, 2007. The
following is a list of the noteholders:


Name of Investor
 
Date Issued
 
Principal Amount
 
Woodlaken LLC
   
March 7, 2005
 
$
40,000.00
 
Jezebel Management Corporation
   
March 16, 2005
 
$
100,000.00
 
Pinetree (Barbados) Inc.
   
April 1, 2005
 
$
50,000.00
 
Woodlaken LLC
   
April 1, 2005
 
$
10,000.00
 
Jezebel Management Corporation
   
April 18, 2005
 
$
75,000.00
 
Coady Family LLC
   
May 25, 2005
 
$
100,000.00
 
Jezebel Management Corporation
   
July 8, 2005
 
$
75,000.00
 
Jezebel Management Corporation
   
August 16, 2005
 
$
150,000.00
 
Jezebel Management Corporation
   
September 15, 2005
 
$
150,000.00
 
Jezebel Management Corporation
   
November 18, 2005
 
$
100,000.00
 
Pinetree (Barbados) Inc.
   
November 18, 2005
 
$
100,000.00
 
F. Jay Leonard
   
March 20, 2006
 
$
25,000.00
 
Woodlaken LLC
   
March 31, 2006
 
$
72,000.00
 
Peter and Barbara Carpenter
   
April 7, 2006
 
$
100,000.00
 
Pascal Partners, LLC
   
April 10, 2006
 
$
100,000.00
 
Coady Family LLC
   
May 23, 2006
 
$
200,000.00
 
Steven Kilponen
   
June 13, 2006
 
$
25,000.00
 
Millennium Trust Co. LLC Custodian FBO Joseph Cooper Rollover IRA 90M020013
   
July 3, 2006
 
$
100,000.00
 
F. Jay Leonard
   
October 13, 2006
 
$
25,000.00
 
Millennium Trust Co. LLC Custodian FBO Joseph Cooper Rollover IRA 90M020013
   
October 13, 2006
 
$
85,000.00
 
Steven Kilponen
   
October 31, 2006
 
$
30,085.00
 
Total
       
$
1,712,085.00
 



On November 18, 2005, the Company entered into an agreement with Oliver Street
Finance LLC pursuant to which Oliver Street provides funding to the Company to
prosecute the Company’s patent infringement action against Toyota Motor
Corporation, Toyota Motor Sales U.S.A., Inc. and Toyota Motor Manufacturing
North America. Under the terms of the agreement, Oliver Street pays all legal
fees and out-of pocket expenses billed by the Company’s special patent counsel,
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., in connection with the
litigation against Toyota and approved by the Company in exchange for a portion
of any recovery that the Company receives in the Litigation equal to the greater
of 40% of the recovery or the actual amount of legal fees and expenses Oliver
Street pays on the Company’s behalf.


22

--------------------------------------------------------------------------------



Schedule 3.1(gg)
No Disagreements with Accountants and Lawyers


No exceptions


23

--------------------------------------------------------------------------------



Schedule 4.9
Use of Proceeds
 


Preferred redemption
 
$
3,349,997.68
 
Ardour fees
 
$
50,000.00*
 
Davis & Gilbert LLP
 
$
400,000.00**
 
Other payables
 
$
200,000.00
 
Working Capital reserve
 
$
800,002.32
 
TOTAL
   
4,800,000.00
 




--------------------------------------------------------------------------------

*
Assumes gross proceeds of this transaction are $4,800,000. The Company and
Ardour have agreed that upon a closing of this transaction Ardour will receive
$50,000 in cash and 290,000 shares of Common Stock, plus an additional cash fee
equal to 8% of the amount by which the gross proceeds of this transaction exceed
$4,800,000.



**
Assumes gross proceeds of this transaction are $4,800,000. The Company and D&G
have agreed that upon the closing of this transaction for gross proceeds of less
than $5,500,000, the Company will pay down the note by an amount equal to
$400,000 plus a portion of any cash proceeds by which the gross proceeds of this
financing exceed $4,800,000, and that the Company will thereupon issue a new
note to D&G for the unpaid balance of the amounts owed under the note plus
$163,375.51, representing amounts owed to D&G for services rendered through
January 11, 2007, less any additional cash paid over $400,000 at the closing.

 
 
24

--------------------------------------------------------------------------------

